
	
		I
		111th CONGRESS
		1st Session
		H. R. 4166
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the laws administered by the Secretary of Veterans Affairs
		  relating to educational assistance for health professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Professionals
			 Educational Assistance Act of 2009.
		2.Reauthorization
			 of health professionals educational assistance scholarship program
			(a)In
			 generalSection 7618 of title 38, United States Code, is amended
			 by striking December 31, 1998 and inserting December 31,
			 2014.
			(b)Expansion of
			 eligibility requirementsSection 7612(b)(2) is amended by
			 striking (under section and all that follows through or
			 vocational nurse. and inserting the following: as an appointee
			 under paragraph (1) or (3) of section 7401 of this title..
			(c)Additional
			 program requirementsSubchapter II of chapter 76 of title 38,
			 United States Code, as amended by subsections (a) and (b), is further
			 amended—
				(1)by redesignating
			 section 7618 as section 7619; and
				(2)by inserting after
			 section 7617 the following new section:
					
						7618.Additional
				program requirements
							(a)Program
				modificationNotwithstanding
				any provision of the subchapter, the Secretary shall carry out this subchapter
				by modifying the Scholarship Program in such a manner that the program and
				hiring processes are designed to fully employ scholarship program graduates as
				soon as possible, if not immediately, upon graduation and completion of
				necessary certifications, and to actively assist and monitor graduates to
				ensure certifications are obtained in a minimal amount of time following
				graduation.
							(b)Clinical
				toursThe Secretary shall require participants in the Scholarship
				Program to perform clinical tours in assignments or locations determined by the
				Secretary while the participants are enrolled in the course of education or
				training for which the scholarship is provided.
							(c)MentorsThe
				Secretary shall ensure that at the commencement of the period of obligated
				service of a participant in the Scholarship Program, the participant is
				assigned to a mentor who is employed in the same facility where the participant
				performs such
				service.
							.
				(d)Clerical
			 amendmentsThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 7618 and inserting the
			 following new items:
				
					
						7618. Additional program
				requirements.
						7619. Expiration of
				program.
					
					.
			3.Improvements to
			 the Education Debt Reduction Program
			(a)Inclusion of
			 employee retention as purpose of programSection 7681(2) of title 38, United States
			 Code, is amended by inserting and retention after
			 recruitment the first time it appears.
			(b)Expansion of
			 eligibilitySection 7682 of such title is amended—
				(1)in subsection
			 (a)(1), by striking a recently appointed and inserting
			 an; and
				(2)by striking
			 subsection (c).
				(c)Increase in
			 maximum annual amount of paymentsParagraph (1) of subsection (d)
			 of section 7683 of such title is amended—
				(1)by striking
			 $44,000 and inserting $60,000; and
				(2)by striking
			 $10,000 and inserting $12,000.
				(d)Exception to
			 limitation on amount for certain positionsSuch subsection is
			 further amended by adding at the end the following new paragraph:
				
					(3)(A)The Secretary may waive
				the limitations under paragraphs (1) and (2) in the case of a participant
				described in subparagraph (B). In the case of such a waiver, the total amount
				of education debt repayments payable to that participant is the total amount of
				the principal and the interest on the participant’s loans referred to in
				subsection (a).
						(B)A participant described in this
				subparagraph is a participant in the Scholarship Program who the Secretary
				determines serves in a position for which there is a shortage of qualified
				employee by reason of either the location or the requirements of the
				position.
						.
			4.Loan repayment
			 program for clinical researchers from disadvantaged backgrounds
			(a)In
			 generalThe Secretary of Veterans Affairs may, in consultation
			 with the Secretary of Health and Human Services, utilize the authorities
			 available in section 487E of the Public Health Service Act (42 U.S.C. 288–5)
			 for the repayment of the principal and interest of educational loans of
			 appropriately qualified health professionals who are from disadvantaged
			 backgrounds in order to secure clinical research by such professionals for the
			 Veterans Health Administration.
			(b)LimitationsThe
			 exercise by the Secretary of Veterans Affairs of the authorities referred to in
			 paragraph (1) shall be subject to the conditions and limitations specified in
			 paragraphs (2) and (3) of section 487E(a) of the Public Health Service Act (42
			 U.S.C. 288–5(a)(2) and (3)).
			(c)FundingAmounts
			 for the repayment of principal and interest of educational loans under this
			 subsection shall be derived from amounts available to the Secretary of Veterans
			 Affairs for the Veterans Health Administration for Medical Services.
			5.Inclusion of
			 Department of Veterans Affairs facilities in list of facilities eligible for
			 assignment of participants in National Health Service Corps Scholarship
			 Program
			(a)Inclusion of
			 facilitiesThe Secretary of
			 Veterans Affairs shall transfer up to $20,000,000 from accounts of the Veterans
			 Health Administration to the Secretary of Health and Human Services to be used
			 to include facilities of the Department of Veterans Affairs on the list
			 maintained by the Health Resources and Services Administration of facilities
			 eligible for assignment of participants in the National Health Service Corps
			 Scholarship Program.
			(b)Identification
			 of eligible facilitiesThe
			 Secretary shall identify all medical centers and community-based outpatient
			 clinics of the Department that may be eligible for assignment of participants
			 in the National Health Service Corps Scholarship Program. In making such
			 identifications, the Secretary shall use the eligibility criteria used by the
			 National Health Service Corps for the health professional shortage area
			 designation.
			(c)ApplicationTo
			 be included on the list maintained by the Health Resources and Services
			 Administration of facilities eligible for assignment of participants in the
			 National Health Service Corps Scholarship Program, each medical center or
			 clinic identified by the Secretary under subsection (b) shall submit an
			 application to the Health Resources and Services Administration.
			
